Exhibit 10.1
EXECUTION COPY
     FIRST AMENDMENT dated as of July 18, 2008 (this “Amendment”), to the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2007 (the
“Credit Agreement”), among THE GOODYEAR TIRE & RUBBER COMPANY, an Ohio
corporation (“Goodyear”); GOODYEAR DUNLOP TIRES EUROPE B.V., a corporation
organized under the laws of the Netherlands; GOODYEAR DUNLOP TIRES GERMANY GMBH,
a company organized under the laws of the Federal Republic of Germany; GOODYEAR
GMBH & CO KG, a partnership organized under the laws of the Federal Republic of
Germany; DUNLOP GMBH & CO KG, a partnership organized under the laws of the
Federal Republic of Germany; GOODYEAR LUXEMBOURG TIRES S.A., a société anonyme
organized under the laws of Luxembourg; the lenders party thereto (together with
their successors and permitted assigns thereunder, the “Lenders”); J.P. MORGAN
EUROPE LIMITED, as Administrative Agent (in such capacity, the “Administrative
Agent”); and JPMORGAN CHASE BANK, N.A., as Collateral Agent.
          WHEREAS, on the terms and conditions set forth in the Credit
Agreement, the Lenders have extended and agreed to extend credit to the
Borrowers; and
          WHEREAS Goodyear and the Borrowers have requested, and the Lenders
under the Credit Agreement whose signatures appear below, constituting at least
the Majority Lenders, are willing to amend certain provisions of the Credit
Agreement on the terms and subject to the conditions set forth herein.
          NOW, THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used and not defined
herein shall have the meanings given to them in the Credit Agreement or, if not
defined therein, in the Guarantee and Collateral Agreement, each as amended
hereby or pursuant hereto.
          SECTION 2. Amendment of Schedule 1.01(d) of the Credit Agreement.
Schedule 1.01(d) of the Credit Agreement is hereby amended by inserting
immediately following the words “(including all Equity Interests in Goodyear
Dunlop Tires Ireland Limited)”: “, excluding bank accounts and accounts
receivable included in or subject to a Qualified Receivables Transaction, and
also excluding bank accounts and accounts receivable intended to be included in
or subject to a Qualified Receivables Transaction. For the avoidance of doubt,
any or all bank accounts and accounts receivable of any Grantor organized under
the laws of the United Kingdom (the “UK Grantor”) may be included in a Qualified
Receivables Transaction; in determining whether a transaction involving bank
accounts and accounts receivable of any UK Grantor constitutes a

 



--------------------------------------------------------------------------------



 



Qualified Receivables Transaction the further proviso of the definition of
“Qualified Receivables Transaction” shall be disregarded.” The Collateral Agent
is hereby authorized and directed to grant all necessary releases of any Liens
on any such bank accounts or accounts receivable pursuant to any Security
Document and to take any other action it may deem advisable in order to
facilitate the inclusion of bank accounts and accounts receivable of any UK
Grantor in any Qualified Receivables Transaction.
          SECTION 3. Representations and Warranties. Each of Goodyear and each
Borrower represents and warrants to the Administrative Agent and the Lenders
that:
          (a) On the date hereof, after giving effect to this Amendment, no
Default has occurred and is continuing.
          (b) All representations and warranties of Goodyear and each Borrower
set forth herein and in the Credit Agreement are true and correct in all
material respects on and as of the date hereof, except to the extent such
representations and warranties relate to an earlier date (in which case they
were true and correct as of such earlier date).
          SECTION 4. Conditions Precedent to Effectiveness. This Amendment shall
become effective as of the date (the “Amendment Effective Date”) on which the
Administrative Agent shall have received counterparts hereof duly executed and
delivered by Goodyear, each Borrower and the Majority Lenders.
          SECTION 5. No Other Amendments or Waivers; Confirmation. Except as
expressly amended hereby, the provisions of the Credit Agreement are and shall
remain in full force and effect. Nothing herein shall be deemed to entitle
Goodyear or the Borrowers to a consent to, or a waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement in similar or different
circumstances. This Amendment shall be a Credit Document for all purposes of the
Credit Agreement.
          SECTION 6. Expenses. Goodyear agrees to pay or reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
Cravath, Swaine & Moore LLP and Allen & Overy LLP, counsel for the
Administrative Agent.
          SECTION 7. Governing Law. This Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.
          SECTION 8. Counterparts. This Amendment may be executed by one or more
of the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Amendment may be delivered by facsimile transmission of the
signature pages hereof.

-2-



--------------------------------------------------------------------------------



 



          SECTION 9. Headings. The section headings used herein are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.
          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their duly authorized officers as of the day
and year first above written.

                      THE GOODYEAR TIRE & RUBBER COMPANY,    
 
               
 
      by   /s/ Damon Audia    
 
         
 
Name: Damon Audia    
 
          Title: Vice President and Treasurer    
 
                    GOODYEAR DUNLOP TIRES EUROPE B.V.,    
 
               
 
      by   /s/ W. Schiemichen    
 
         
 
Name: Wolfgang Schiemichen    
 
          Title: Director    
 
               
 
      by   /s/ D. Golsong    
 
         
 
Name: Dominique Golsong    
 
          Title: Director    
 
                    GOODYEAR DUNLOP TIRES GERMANY GMBH,    
 
               
 
      by   /s/ R. Landwehr    
 
         
 
Name: Dr. Rainer Landwehr    
 
          Title: Group Managing Director    
 
               
 
      by   /s/ Luca Crepaccioli    
 
         
 
Name: Luca Crepaccioli    
 
          Title: Managing Director    

-3-



--------------------------------------------------------------------------------



 



                      GOODYEAR GMBH & CO. KG,    
 
               
 
      by   /s/ Klaus Romanus    
 
         
 
Name: Klaus Romanus    
 
          Title: Managing Director    
 
               
 
      by   /s/ Michael Kuhn    
 
         
 
Name: Michael Kuhn    
 
          Title: Managing Director    
 
                    DUNLOP GMBH & CO. KG,    
 
               
 
      by   /s/ Klaus Romanus    
 
         
 
Name: Klaus Romanus    
 
          Title: Managing Director    
 
               
 
      by   /s/ Michael Kuhn    
 
         
 
Name: Michael Kuhn    
 
          Title: Managing Director    
 
                    GOODYEAR LUXEMBOURG TIRES S.A.,    
 
               
 
      by   /s/ H. Lange    
 
         
 
Name: H. Lange    
 
          Title: Director    
 
               
 
      by   /s/ T. Sirchepakshev    
 
         
 
Name: T. Sirchepakshev    
 
          Title: Manager Finance operations    
 
               

4



--------------------------------------------------------------------------------



 



                      J.P. MORGAN EUROPE LIMITED, individually and as
Administrative Agent,    
 
               
 
      by   /s/ Ching Loh    
 
         
 
Name: Ching Loh    
 
          Title: Associate    
 
                    JPMORGAN CHASE BANK, N.A. individually and as Collateral
Agent,    
 
               
 
      by   /s/ Robert P. Kellas    
 
         
 
Name: Robert P. Kellas    
 
          Title: Executive Director    

5



--------------------------------------------------------------------------------



 



                           The undersigned institution hereby approves and
becomes a party to the First Amendment dated as of July 18, 2008, to the Amended
and Restated Revolving Credit Agreement dated as of April 30, 2007, of The
Goodyear Tire & Rubber Company; Goodyear Dunlop Tires Europe B.V., Goodyear
Dunlop Tires Germany GmbH, Goodyear GmbH & CO. KG, Dunlop GmbH & CO. KG and
Goodyear Luxembourg Tires S.A.:
 
                         NAME OF INSTITUTION:    
 
               
 
      by        
 
         
 
Name:    
 
          Title:    
 
                    For any institution requiring a second signature line:    
 
               
 
      by        
 
         
 
Name:    
 
          Title:    

6